         Case 1:18-cv-00602-RP Document 27 Filed 10/26/18 Page 1 of 15




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION


ZURICH AMERICAN INSURANCE                      §
COMPANY and AMERICAN                           §
GUARANTEE & LIABILITY                          §
INSURANCE COMPANY,                             §
                                               §
       Plaintiffs,                             §
                                               §
v.                                             §               CIVIL ACTION NO.
                                               §                 1:18-CV-602-RP
                                               §
CENTRAL TEXAS HIGHWAY                          §
CONSTRUCTORS, LLC, ZACHRY                      §
INDUSTRIAL, INC., and ZACHRY                   §
AMERICAN INFRASTRUCTURE, INC.,                 §
                                               §
       Defendants.

 CENTRAL TEXAS HIGHWAY CONSTUCTORS, LLC’S RULE 12(b) MOTION AND
SUPPORTING BRIEF TO DISMISS PLAINTIFFS’ SECOND AMENDED COMPLAINT

       Defendant Central Texas Highway Constructors, LLC (“CTHC”) files the following

Motion and supporting brief to dismiss Plaintiffs Zurich American Insurance Company’s

(“Zurich’s”) and American Guarantee & Liability Insurance Company’s (“AGLIC’s”) Second

Amended Complaint under Federal Rule of Civil Procedure 12(b)(1):

                                  I.      INTRODUCTION

       Under the Brillhart/Trejo abstention doctrine, this Court should decline to exercise

jurisdiction over Plaintiffs’ declaratory judgment claims because a Texas state-court action is

currently pending between CTHC, on the one hand, and Steadfast (an original plaintiff to this

suit), AGLIC, and Zurich (collectively, “Insurers”), on the other, over the same matters at issue

before this Court—the Insurers’ duties to defend an underlying adversary proceeding pending in

the United States Bankruptcy Court for the Western District of Texas. All of the relevant


DEFENDANT’S RULE 12(b) MOTION TO DISMISS PLAINTIFFS’ SECOND
AMENDED COMPLAINT AND BRIEF IN SUPPORT                                                     Page 1
            Case 1:18-cv-00602-RP Document 27 Filed 10/26/18 Page 2 of 15




Brillhart/Trejo factors support dismissal of this case. The Texas state-court action is not only an

appropriate forum to hear Plaintiffs’ claims, it is the only court which may decide the full dispute

between all relevant parties, including former plaintiff Steadfast, whose citizenship is the same

as CTHC for jurisdictional purposes. Otherwise, to continue this litigation in the face of the

pending Texas state-court action between CTHC, Zurich, AGLIC, and Steadfast (which cannot

be removed to this Court) would subject CTHC to multiple suits in order to resolve the same

duty to defend issue. To continue this action during the pendency of the Texas state case would

put a strain on the parties’ and judicial resources, and also raise the serious risk of inconsistent

rulings on similar policy provisions with respect to Insurers’ respective duties to defend. These

factors support dismissal of this action.

       Insurers’ conduct also supports dismissal. Steadfast and Zurich initiated this proceeding

in a race to the courthouse after demands by CTHC to defend it in the underlying adversary

proceeding. Since initiating this declaratory judgment case, Insurers have engaged in procedural

maneuvering in an attempt to gain a perceived advantage by remaining in this Court—including

by abandoning claims originally brought by Steadfast to adjudicate its duty to defend CTHC.

Insurers should not be permitted to use the Federal Declaratory Judgment Act as a vehicle for

forum shopping. For all of these reasons, Defendant’s motion to dismiss should be granted to

allow all claims between the parties relating to the defense of the underlying Bankruptcy

Litigation (as defined herein) to proceed in the pending Texas action, where they belong.

                              II.     FACTUAL BACKGROUND

       1.       On March 1, 2018, an underlying plaintiff, SH130 Concession Company, LLC,

named CTHC (among other parties) as a defendant in an adversary proceeding in bankruptcy

court styled In re SH 130 Concession Company, LLC v. Central Texas Highway Constructors,



DEFENDANT’S RULE 12(b) MOTION TO DISMISS PLAINTIFFS’ SECOND
AMENDED COMPLAINT AND BRIEF IN SUPPORT                                                        Page 2
            Case 1:18-cv-00602-RP Document 27 Filed 10/26/18 Page 3 of 15




LLC et al., Adversary No. 18-01030-TMD, in the United States Bankruptcy Court for the

Western District of Texas (the “Bankruptcy Litigation”). See Doc. No. 23, at Ex. 1.

       2.        CTHC provided notice and sought a defense in connection with the Bankruptcy

Litigation from Steadfast Insurance Company (“Steadfast”), AGLIC, and Zurich (collectively the

“Insurers”) under the following liability policies:

                Commercial General Liability Policy No. GLO 9261833-00 issued by Zurich to

                 CTHC for the period from August 27, 2007 to May 11, 2013 (the “Zurich

                 Policy”);

                Contractor’s Protective Professional Indemnity and Liability Policy No. EOC

                 9261942-00 issued by Steadfast to CTHC for the period from August 29, 2007 to

                 August 29, 2013 (the “Steadfast Policy”);

                Policy No. AUC 9385269-00 issued by AGLIC for the period from May 1, 2009

                 to May 1, 2010 (the “09-10 HBZ Umbrella Policy”); and

                Policy No. AUC 4891930-00 issued by AGLIC for the period from January 1,

                 2010 to May 1, 2011, and renewed under policies numbered AUC 4891930-01,

                 AUC 4891930-02, AUC 4891930-03, and AUC 4891930-04 on an annual basis

                 between May 1, 2011 and May 1, 2015.

       3.        Zurich and Steadfast denied coverage for the Bankruptcy Litigation under their

respective policies. Ex. A (Zurich’s and Steadfast’s denial letters).

       4.        CTHC responded by refuting Steadfast’s and Zurich’s coverage defenses and

urging both insurers to acknowledge coverage for CTHC in the Bankruptcy Litigation. Ex. B

(CTHC’s response letters to Zurich’s and Steadfast’s denial letters).




DEFENDANT’S RULE 12(b) MOTION TO DISMISS PLAINTIFFS’ SECOND
AMENDED COMPLAINT AND BRIEF IN SUPPORT                                                   Page 3
            Case 1:18-cv-00602-RP Document 27 Filed 10/26/18 Page 4 of 15




       5.       Then, without notice and knowing that CTHC was the aggrieved party, Steadfast

and Zurich preemptively filed their Original Complaint in this proceeding on July 19, 2018

seeking declarations related to their defense and indemnity obligations to CTHC for the

Bankruptcy Litigation. See Doc. No. 1.

       6.        On August 15, 2018, CTHC filed a motion to dismiss under Federal Rule of

Civil Procedure 12(b)(1) for lack of subject matter jurisdiction, as no diversity of citizenship

existed between CTHC and Steadfast. Doc. No. 7. CTHC is a Delaware citizen because it is a

limited liability company whose indirect corporate members are organized under Delaware law.

Steadfast is also a Delaware citizen. See id.

       7.       On August 15, 2018, CTHC filed suit in the 192nd District Court of Dallas

County, Texas against Steadfast and Zurich asserting a claim for breach of contract, among other

claims, for Steadfast and Zurich’s refusal to defend CTHC in connection with the Bankruptcy

Litigation (the “Texas Action”). Ex. C (Texas Action Original Pet.).

       8.       Plaintiffs sought to cure the jurisdictional defect in their Original Complaint in

this case by adding and eliminating parties to this litigation. On August 28, 2018, Plaintiffs filed

an Amended Complaint eliminating Steadfast as a Plaintiff and adding Plaintiff American

Guarantee & Liability Insurance Company (“AGLIC”) and Defendants Zachry Industrial, Inc.,

Zachry American Infrastructure Inc., and Zachry American Infrastructure LLC (collectively, the

“Zachry Defendants”) in order to assert that diversity jurisdiction now exists. Doc. No. 8.

       9.       In its First Amended Complaint, AGLIC’s declaratory relief claims address its

defense and indemnity obligations to the Zachry Defendants with respect to the Bankruptcy

Litigation. See id. AGLIC’s First Amended Complaint does not seek adjudication of CTHC’s




DEFENDANT’S RULE 12(b) MOTION TO DISMISS PLAINTIFFS’ SECOND
AMENDED COMPLAINT AND BRIEF IN SUPPORT                                                        Page 4
            Case 1:18-cv-00602-RP Document 27 Filed 10/26/18 Page 5 of 15




right to defense and indemnity in connection with the Bankruptcy Litigation under any AGLIC

policy.

          10.       On September 7, 2018, in light of the Amended Complaint, the Court mooted

CTHC’s motion to dismiss the Original Complaint.

          11.       On September 9, 2018, both Steadfast and Zurich filed answers in the Texas

Action, and without challenging jurisdiction or venue in that proceeding. Exs. D, E (Answers).

          12.       On October 19, 2018, Zurich and AGLIC filed their Second Amended Complaint

in this matter. See Doc. No. 23.

          13.       In the Second Amended Complaint, AGLIC added a claim for declaratory relief

regarding its defense and indemnity obligations to CTHC with respect to the Bankruptcy

Litigation under the following policies (collectively, the “HBZ Umbrella Policies”):

                   AUC 3437223-05 (May 1, 2007 to May 1, 2008)
                   AUC 5967408-00 (May 1, 2008 to May 1, 2009)
                   AUC 9385269-00 (May 1, 2009 to May 1, 2010)
                   AUC 4891930-00 (Jan. 1, 2010 to May 1, 2011)
                   AUC 4891930-01 (May 1, 2011 to May 1, 2012)
                   AUC 4891930-02 (May 1, 2012 to May 1, 2013)
                   AUC 4891930-03 (May 1, 2013 to May 1, 2014)
                   AUC 4891930-04 (May 1, 2014 to May 1, 2015)

          14.       CTHC is not seeking defense or indemnity from AGLIC in connection with the

Bankruptcy Litigation under Policy Nos. AUC 3437223-5 or AUC 5967408-00 (together the

“Pre-2009 Policies”).

          15.       On or about October 22, 2018, Zurich and AGLIC moved to dismiss without

prejudice their claims against the Zachry Defendants in this proceeding, which the Court granted

on October 24, 2018. See Doc. Nos. 24-25.




DEFENDANT’S RULE 12(b) MOTION TO DISMISS PLAINTIFFS’ SECOND
AMENDED COMPLAINT AND BRIEF IN SUPPORT                                                    Page 5
            Case 1:18-cv-00602-RP Document 27 Filed 10/26/18 Page 6 of 15




          16.    On October 24, 2018, CTHC filed its First Amended Petition in the Texas Action,

adding AGLIC as a defendant and seeking declaratory relief regarding AGLIC’s coverage

defenses with respect to the Bankruptcy Litigation under the HBZ Umbrella Policies, other than

the Pre-2009 Policies for which no claim is asserted by CTHC. See Ex. F (Texas Action Am.

Pet.).

          17.    With the dismissal of the Zachry Defendants as defendants in this federal suit, the

Texas Action encompasses all ripened controversies and parties to this case (namely, Zurich,

AGLIC, and CTHC), but also includes original plaintiff Steadfast. See id. Accordingly,

Defendant seeks to dismiss this declaratory judgment action in favor of the pending Texas

Action.

                             III.   ARGUMENT & AUTHORITIES

A.        This Court Should Decline To Exercise Jurisdiction Over Plaintiffs’ Second
          Amended Complaint During The Pendency Of The Broader, All
          Encompassing Texas Action.

          The Federal Declaratory Judgment Act provides that “[i]n a case of actual controversy

within its jurisdiction, . . . any court of the United States, upon the filing of an appropriate

pleading, may declare the rights and other legal relations of any interested party seeking such

declaration, whether or not further relief is or could be sought.” 28 U.S.C. § 2201 (emphasis

added). The jurisdiction afforded the Court under Section 2201 is discretionary, not mandatory.

See Wilton v. Seven Falls Company, 515 U.S. 277, 282 (1995) (“Brillhart makes clear that

district courts possess discretion in determining whether and when to entertain an action under

the Declaratory Judgment Act, even when the suit otherwise satisfies subject matter

jurisdictional pre-requisites.” (citing Brillhart v. Excess Ins. Co. of Am., 316 U.S. 491, 494

(1942))); Mission Ins. Co. v. Puritan Fashions Corp., 706 F.2d 599, 601 (5th Cir. 1983) (“[I]t is



DEFENDANT’S RULE 12(b) MOTION TO DISMISS PLAINTIFFS’ SECOND
AMENDED COMPLAINT AND BRIEF IN SUPPORT                                                        Page 6
             Case 1:18-cv-00602-RP Document 27 Filed 10/26/18 Page 7 of 15




a matter for the district court’s sound discretion whether to decide a declaratory judgment

action.”).

         In exercising its discretion, the district court may consider the following non-exclusive

factors: (1) whether there is a pending state action in which all of the matters in controversy may

be fully litigated; (2) whether the plaintiff filed suit in anticipation of a lawsuit filed by the

defendant; (3) whether the plaintiff engaged in forum shopping in bringing the suit; (4) whether

possible inequities in allowing the declaratory plaintiff to gain precedence in time or to change

forums exists; (5) whether the federal court is a convenient forum for the parties and witnesses;

(6) whether retaining the lawsuit in federal court would serve the purposes of judicial economy;

and (7) whether the federal court is being called on to construe a state judicial decree involving

the same parties and entered into by the court before whom the parallel state suit between the

parties is pending (hereinafter the “Trejo factors”). RLI Ins. Co. v. Wainoco Oil & Gas Co., 131

Fed. Appx. 970, 972 (5th Cir. 2005) (citing St. Paul Ins. Co. v. Trejo, 39 F.3d 585, 590–91 (5th

Cir. 1994)); see also Sherwin–Williams Co. v. Holmes County, 343 F.3d 383, 389 (5th Cir.

2003) (citing six similar factors under Brillhart); Wilton, 515 U.S. at 286.1 For all of the reasons

set forth below, the Trejo factors justify abstention in this matter and dismissal of Plaintiffs’

Second Amended Complaint in favor of the pending Texas Action.




1
   Under Wilton v. Seven Falls Company, beyond the identity of the issues and parties in the federal declaratory
judgment action and a pending state court action, no greater “exceptional circumstances” are needed to support the
Court’s decision to dismiss Plaintiffs’ Second Amended Complaint. 515 U.S. at 286 (rejecting attempts to discredit
authority “under which district courts have substantial latitude in deciding whether to stay or to dismiss a declaratory
judgment suit in light of pending state proceedings (and need not point to ‘exceptional circumstances’ to justify their
actions) . . . ”); Granite State Ins. Co. v. Tandy Corp., 986 F.2d 94 (5th Cir. 1993) (“The propriety of the district
court’s granting of the stay in this declaratory judgment action is governed by Brillhart v. Excess Ins. Co. of Am.,
316 U.S. 491 (1942), and the Moses H. Cone/Colorado River factors, which set out a more stringent test for federal
abstention, do not apply.”).



DEFENDANT’S RULE 12(b) MOTION TO DISMISS PLAINTIFFS’ SECOND
AMENDED COMPLAINT AND BRIEF IN SUPPORT                                                                          Page 7
              Case 1:18-cv-00602-RP Document 27 Filed 10/26/18 Page 8 of 15




         1.       All Matters Raised in Plaintiffs’ Claim For Declaratory Relief May Be
                  Resolved In The Parallel and More Comprehensive Texas Action.

         As to the first Trejo factor, the pending Texas Action addresses all matters in controversy

between Zurich/AGLIC and CTHC. The issues to be litigated in Zurich’s and AGLIC’s Second

Amended Complaint clearly duplicate and overlap with those issues that are currently pending

before the 192nd Judicial District Court in the Texas Action. Both actions will resolve Zurich’s

and AGLIC’s duty to defend CTHC in the Bankruptcy Litigation under the policies at issue, and

because the underlying Bankruptcy Litigation is still pending, Zurich’s and AGLIC’s indemnity

obligations to CTHC are not yet ripe.2 Compare Doc. No. 23 (Counts I-II, seeking declaratory

relief as to Zurich’s and AGLIC’s defense and indemnity obligations) with Ex. F (Texas Action

Am. Pet. at ¶¶ 69-76, 80-82) (alleging breach of contract as to Zurich’s failure to defend CTHC

under the same Zurich Policy and declaratory judgment regarding AGLIC’s coverage obligations

to CTHC under the relevant HBZ Umbrella Policies).

         The matters Zurich and AGLIC raise as the alleged basis for a declaration that no

coverage exists can be asserted as affirmative defenses in the Texas Action. Indeed, Steadfast

and Zurich have already raised these issues in their respective Answers to the Texas Action. See

Exs. D, E (Answers).3


2
 Plaintiffs’ request for declarations as to their indemnity obligations in this action should not factor into the Court’s
analysis, as Plaintiffs’ indemnity declarations are not ripe. See Am. Const. Benefits Group, LLC v. Zurich Am. Ins.
Co., 2014 WL 144974, at *3 (N.D. Tex. Jan. 15, 2014) (quoting Ingersoll-Rand Co. v. Valero Energy Corp., 997
S.W.2d 203, 208 (Tex. 1999) (“A suit for indemnity does not arise until some liability is established and made fixed
and certain. This does not occur until judgment is rendered or until the lawsuit is settled.”). This is not a case in
which, under Farmers Texas County Mut. Ins. Co. v. Griffin, 955 S.W.2d 81, 84 (Tex. 1997), Insurers may properly
seek a declaration as to the duty to indemnify before liability is established, because here, the duty to indemnify
depends on the facts actually proven in the underlying Bankruptcy Litigation.
3
 In any event, Insurers’ declaratory judgment claims are subject to dismissal to the extent that they are duplicative
of CTHC’s contractual claims (which have been alleged in the Texas Action and will be alleged here if this case
proceeds). See Wigginton v. Bank of N.Y. Mellon, 2011 U.S. Dist. LEXIS 73050, at *14–15 (N.D. Tex. July 7,
2011) (dismissing plaintiff’s declaratory judgment claim as redundant to defendant’s counterclaim for breach of
contract); see also generally Liberty Mut. Ins. Co. v. Hisaw & Assocs. Gen. Contractors, Inc., 2010 U.S. Dist.


DEFENDANT’S RULE 12(b) MOTION TO DISMISS PLAINTIFFS’ SECOND
AMENDED COMPLAINT AND BRIEF IN SUPPORT                                                                           Page 8
           Case 1:18-cv-00602-RP Document 27 Filed 10/26/18 Page 9 of 15




         It makes no difference under a Brillhart/Trejo analysis that the state court suit is the

second-filed litigation. Numerous courts have dismissed federal declaratory judgment actions in

favor of pending state actions, even though those state actions were second-filed. See, e.g.,

Wilton, 515 U.S. at 279; Tandy Corp., 986 F.2d at 95; Beaufort Dedicated No. 5 v. USA Daily

Express, 2012 U.S. Dist. LEXIS 178592, at *5 (S.D. Tex. Dec 18, 2012); Lancer Ins. Co. v.

Shuttleking, Inc., 1999 U.S. Dist. LEXIS 1452, at *4 (N.D. Tex. Feb. 5, 1999); Sport Supply

Group, Inc. v. Davis, 1999 U.S. Dist. LEXIS 806, at *6 (N.D. Tex. Jan. 20, 1999); Houston Gen.

Ins. Co. v. Chickasha Cotton Oil Co., 1997 U.S. Dist. LEXIS 19436, at *7 (N.D. Tex. Nov. 21,

1997).

         This Court should refrain from exercising its discretionary jurisdiction under Section

2201 “where another suit is pending in a state court presenting the same issues, not governed by

federal law, between the same parties.” Wilton, 515 U.S. at 282 (citing Brillhart, 316 U.S. at

495). Thus, as (1) the ripened issues to be decided in the Texas Action and those for which

Zurich and AGLIC seek declaratory judgment in the instant case are the same (i.e., the Insurers’

duties to defend the Bankruptcy Litigation); and (2) the parties are also substantially the same,

this Court should not accept jurisdiction over Plaintiffs’ Second Amended Complaint, but rather

should dismiss Plaintiffs’ claims. Id. at 283 (“Brillhart indicated that, at least where another suit

involving the same parties and presenting the same opportunity for ventilation of the same state

law issues is pending in state court, a district court might be indulging in ‘gratuitous interference’

ibid., if it permitted the federal declaratory action to proceed.”); Employers’ Liab. Assur. Corp. v.

Mitchell, 211 F.2d 441, 443 (5th Cir. 1954) (“As a procedural remedy, the federal declaratory-

judgments act, 28 U.S.C.A. §§ 2201, 2202, operates independently of state law; but a federal

LEXIS 113657, at *33–34 (N.D. Tex. Oct. 25, 2010) (“If a request for a declaratory judgment adds nothing to an
existing lawsuit, it need not be permitted.”).


DEFENDANT’S RULE 12(b) MOTION TO DISMISS PLAINTIFFS’ SECOND
AMENDED COMPLAINT AND BRIEF IN SUPPORT                                                                 Page 9
         Case 1:18-cv-00602-RP Document 27 Filed 10/26/18 Page 10 of 15




court, in exercising its discretion to grant or refuse relief, should avoid needless conflict with

other courts, state or federal”).

        2.      Matters Raised In The Texas Action May Not Be Heard In This
                Litigation.

        The additional Brillhart factors beyond those identified in Trejo and addressed below

also weigh in favor of dismissal. The Texas Action includes not only claims against Zurich and

AGLIC, but also the original plaintiff to this action, Steadfast. As fully briefed in CTHC’s

motion to dismiss Plaintiffs’ Original Complaint (Doc. No. 7), the citizenship of Steadfast and

CTHC is not diverse, and there is therefore no diversity (or other) jurisdiction before this Court

to hear claims relating to Steadfast’s duty to pay CTHC’s defense costs in the underlying

Bankruptcy Litigation. As such, the Texas Action is the only forum in which the full coverage

dispute between all of the proper properties to this litigation can be heard. This litigation and the

Texas Action both focus on the Insurers’ duties to defend CTHC in the underlying Bankruptcy

Litigation.

        To the extent that the relevant policy provisions and their application as to the

Bankruptcy Litigation overlap, a single court should decide all of the Insurers’ responsibilities

with respect to the Bankruptcy Litigation to avoid the risk of inconsistent rulings. This can only

happen in the Texas Action. CTHC should not have to choose between being denied the

opportunity to address Steadfast’s duty to defend the Bankruptcy Litigation and litigating the

same or similar issues relating to the Insurers’ defense obligations in two different forums. This

additional Brillhart factor weighs in favor of dismissing this litigation. See Sherwin–Williams

Co., 343 F.3d at 389 (citing Brillhart, 316 U.S. at 494) (identifying additional Brillhart factors,

including “whether it would be ‘uneconomical’ or ‘vexatious’ to proceed in federal court where

another suit was already pending in state court; and (6) whether hearing the declaratory judgment


DEFENDANT’S RULE 12(b) MOTION TO DISMISS PLAINTIFFS’ SECOND
AMENDED COMPLAINT AND BRIEF IN SUPPORT                                                       Page 10
          Case 1:18-cv-00602-RP Document 27 Filed 10/26/18 Page 11 of 15




action would represent ‘gratuitous interference with the orderly and comprehensive disposition

of a state court litigation.’”).

        3.      Insurers Filed Suit In Anticipation Of Litigation Brought By CTHC.

        With respect to the second Trejo factor, dismissal is warranted where the plaintiff files

suit in anticipation of an action brought by defendants. See, e.g., Tandy Corp., 986 F.2d at 96;

Granite State Ins. Co. v. Honeywell, Inc., 1999 WL 68646, at *3 (N.D. Tex. Feb. 4, 1999). Here,

as in Tandy Corp., CTHC, Zurich, and Steadfast (the original parties to this action) “engaged in

lengthy negotiations” regarding coverage. See Exs. A, B (insurer-CTHC correspondence). The

Original Complaint filed by Zurich and Steadfast followed demands from CTHC for coverage

from CTHC’s coverage counsel, analyzing the coverage provisions and exclusions at issue. See

id. Given “the tenor of the parties’ relations during the [coverage] investigation, there can really

be no dispute that the insurer expected the insured to file suit if its claim was denied.” Id.

(internal quotations removed); see also Honeywell, 1999 WL 68646 at *3 (finding the insurer’s

declaratory judgment suit constituted an anticipatory filing where the scope of the declaration

related to defense costs previously demanded by the insured). Zurich and Steadfast filed this

litigation in this forum—without any jurisdictional basis for doing so—in order to preempt a suit

by CTHC. This factor thus weighs in favor of dismissal.

        4.      Insurers’ Procedural Maneuvers Demonstrate Their Forum Shopping
                in Bringing This Suit.

        The third Trejo factor—whether the plaintiff engaged in forum shopping in bringing the

suit—also favors dismissal as Plaintiffs’ procedural maneuvers demonstrate. The original parties

to this dispute were Plaintiffs Steadfast and Zurich, and Defendant CTHC. Doc. No. 1. After

Plaintiffs realized that Steadfast and CTHC were not diverse and thus no jurisdiction existed,

Plaintiffs abandoned the claims asserted by Steadfast, replaced Steadfast with AGLIC and added


DEFENDANT’S RULE 12(b) MOTION TO DISMISS PLAINTIFFS’ SECOND
AMENDED COMPLAINT AND BRIEF IN SUPPORT                                                      Page 11
          Case 1:18-cv-00602-RP Document 27 Filed 10/26/18 Page 12 of 15




the Zachry Defendants.4 Doc. No. 8. Steadfast and Zurich have not objected to the jurisdiction

of the 192nd Judicial District Court or the venue of the Texas Action in Dallas County. See Exs.

D, E (Answers). Lacking any objection to the jurisdiction or venue of the pending Texas Action,

the only explanation for Insurers’ procedural maneuvering is an attempt to gain whatever

benefits they perceive may be gained from litigating in this forum. Insurers should not be

permitted to use the Federal Declaratory Judgment Act as a vehicle for forum selection or to

deny their insureds the right to litigate their breach of contract claims—including CTHC’s claims

against Steadfast—in the forum of their choosing. See Paj, Inc. v. Yurman Design, Inc., 1999

WL 68651, at *3 (N.D. Tex. Feb. 9, 1999) (“The misuse of the Declaratory Judgment Act to gain

procedural advantage and preempt the forum choice of the plaintiff . . . militates in favor of

dismissing the declaratory judgment action.”); Honeywell, Inc., 1999 WL 68646, *4 (N.D. Tex.

Feb. 4, 1999) (“Using a declaratory judgment action to . . . change forums is thoroughly

inconsistent with the purposes of the [Declaratory Judgment] Act and should not be

countenanced.”).

        Because adjudicating Plaintiffs’ Second Amended Complaint in this Court would

improperly deny CTHC its choice of forum to adjudicate Insurers’ duty to defend and deny any

adjudication of CTHC’s claims against Steadfast without the necessity of duplicative and

overlapping litigation, the third Trejo factor weighs in favor of dismissing Plaintiffs’ Second

Amended Complaint.


4
  AGLIC, Steadfast, and Zurich are all related entities commonly owned by Zurich (U.S.) Insurance Group. See
Moody’s Credit Ratings for Zurich American Insurance Company, Family Tree (attached hereto as “Ex. G”),
available at https://www.moodys.com. The court may take judicial notice of Zurich’s corporate relationship with
Steadfast and AGLIC. See Chandler Mgmt. Corp. v. First Specialty Ins. Corp., 452 S.W.3d 887, 895 (Tex. App.—
Dallas 2014, no pet.) (taking judicial notice of documents from the Texas Department of Insurance’s website
showing that insurer was an “Eligible” “Surplus Lines Company”); In re Doctors Hosp. 1997, L.P., 351 B.R. 813,
822 (Bankr. S.D. Tex. 2006) (taking judicial notice of the Texas Secretary of State Business Organization records
indicating a company’s registered agent, officer, and director).


DEFENDANT’S RULE 12(b) MOTION TO DISMISS PLAINTIFFS’ SECOND
AMENDED COMPLAINT AND BRIEF IN SUPPORT                                                                  Page 12
          Case 1:18-cv-00602-RP Document 27 Filed 10/26/18 Page 13 of 15




         5.      CTHC Would Inequitably Be Prejudiced If This Action Is Not Dismissed.

         The fourth Trejo factor requires consideration of any inequity that would result either

from dismissal of this action or from allowing the declaratory action to proceed. See RLI Ins.

Co., 131 Fed. Appx. at 973 (examining the inequity resulting from dismissal or stay of

declaratory action during the pendency of a parallel state proceeding). Here, Insurers would

suffer no inequity resulting from requiring a determination of their respective duties to defend

CTHC in Dallas County as contemplated by the Texas Action. Id. (affirming stay of declaratory

action where “little inequity to RLI would result from requiring all the coverage determinations

to occur in California”). Indeed, again, Steadfast and Zurich have not asserted any objection to

the forum or jurisdiction of the Texas Action. See Exs. D, E (Answers). To the extent that the

192nd Judicial District Court has properly asserted jurisdiction over the coverage issues raised in

this forum, and the 192nd Judicial District Court is not an inconvenient forum for the

determination of same, no inequity will result from the dismissal of Plaintiffs’ Second Amended

Complaint. To assert otherwise would impugn the competency of the 192nd Judicial District

Court.

         While no inequity to Insurers would result, absent a dismissal, CTHC will be inequitably

harmed.       As noted above, the Texas Action is broader and more encompassing than this

litigation, and includes Steadfast’s defense obligations to CTHC, which cannot be brought in this

Court. To the extent that CTHC would be forced to litigate in two different forums in order to

obtain a complete adjudication of the Insurers’ duties to defend the underlying Bankruptcy

Litigation, CTHC will be inequitably prejudiced. Beyond the burden of litigating the same

dispute in two different forums, CTHC is prejudiced by the risk of divergent rulings with respect




DEFENDANT’S RULE 12(b) MOTION TO DISMISS PLAINTIFFS’ SECOND
AMENDED COMPLAINT AND BRIEF IN SUPPORT                                                      Page 13
         Case 1:18-cv-00602-RP Document 27 Filed 10/26/18 Page 14 of 15




to similar policy provisions if both actions proceed. This factor further supports dismissal of this

case.

        6.     Proceeding In This Forum Is Inconvenient And Does Not Serve Judicial
               Economy In Light Of The More Encompassing Texas Action.

        With regard to the fifth and sixth Trejo factors, continuing this litigation creates an

inconvenience for the parties as the proceedings before this Court addressing Zurich and

AGLIC’s duties to defend CTHC are duplicative of those proceedings already underway in the

Texas Action. Moreover, deference to the pending Texas Action, which is more encompassing

and complete than this litigation, would conserve judicial resources by allowing the only court in

which all parties could proceed to decide all coverage issues relating to CTHC with respect to the

Bankruptcy Litigation. Thus, the fifth and sixth Trejo factors weigh in favor of dismissal. See

RLI Ins. Co., 131 Fed. Appx. at 973 (affirming dismissal where doing so would allow one court

to decide the issues in the case); see also Brillhart, 316 U.S. at 495 (“Ordinarily it would be

uneconomical as well as vexatious for a federal court to proceed in a declaratory judgment suit

where another suit is pending in state court presenting the same issues, not governed by federal

law, between the same parties.”).

        In summary, the Trejo factors unequivocally support a finding that Plaintiffs’ Second

Amended Complaint should be dismissed in its entirety in favor of the pending Texas Action.

                                        V.      PRAYER

        WHEREFORE, Defendant Central Texas Highway Constructors, LLC requests this

Court grant its Motion to Dismiss Plaintiffs’ Second Amended Complaint (the “Motion”) and

enter an order (1) granting Defendant’s Motion; (2) dismissing Plaintiffs’ Second Amended

Complaint with prejudice; and (3) awarding Defendant any and all other and further relief to

which it may be justly entitled.


DEFENDANT’S RULE 12(b) MOTION TO DISMISS PLAINTIFFS’ SECOND
AMENDED COMPLAINT AND BRIEF IN SUPPORT                                                      Page 14
            Case 1:18-cv-00602-RP Document 27 Filed 10/26/18 Page 15 of 15




                                             Respectfully submitted,


                                             /s/ Micah E. Skidmore __________________
                                             Micah E. Skidmore
                                             State Bar No. 24046856
                                             Natalie DuBose
                                             State Bar No. 24077481
                                             Emily Buchanan
                                             State Bar No. 24101568

                                             HAYNES AND BOONE, L.L.P.
                                             2323 Victory Ave., Suite 700
                                             Dallas, Texas 75219-76763
                                             Telephone: (214) 651-5000
                                             Telecopier: (214) 651-5940

                                             ATTORNEYS FOR DEFENDANT,
                                             CENTRAL TEXAS HIGHWAY
                                             CONSTRUCTORS, LLC


                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the above and foregoing has been sent via
court e-notice, to the following counsel of record, on this 26th day of October, 2018.

Alicia G. Curran
Alissa K. Christopher
Cozen O’Connor
1717 Main Street, Suite 3100
Dallas, Texas 75201


                                             /s/ Micah E. Skidmore
                                             Micah E. Skidmore
4821-2265-8424 v.3




DEFENDANT’S RULE 12(b) MOTION TO DISMISS PLAINTIFFS’ SECOND
AMENDED COMPLAINT AND BRIEF IN SUPPORT                                                      Page 15
